DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0
Applicant has amended claims 1, 3, 9-11, 13, 19 and 20; and canceled claims 8 and 18 in the amendment filed on 12/20/2021. Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 12/20/2021 with respect to claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are allowed. (Renumber as 1-16).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After consideration of the prior arts of record and conducting new searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that the prior art of in combination withal other features in the claim):
“uploading a first portion of a file from a client device to a buffer of a server device while a receiving mode of the buffer is active, wherein the first portion of the file is a predefined number of rows, a predefined volume of data, or a predefined number of records;
generating a transformation notification signal based, at least in part, on determining, that applying a predefined transformation on a first portion of an existing data set stored on the server device results in a generation of a data set that corresponds to the first portion of the file stored in the buffer; and
terminating an upload of a second portion of the file from the client device to the buffer of the server device based, at least in part, on receiving a stop message”, as recited in the independent claims 1, 11 and 20.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/30/2021